UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
v.

Crim. Acti0n No. 08cr336 (CKK)

PHILIP HARRINGTON,

Defendant.

ORDER

This case comes before the Court upon the receipt of [33] Report and Recommendation
from Magistrate judge Alan Kay. No objections to the Magistrate Judge’s Report and
Recornrnendation have been received by the Court.

§ ti

Ac¢@rdingiy, it is this 7 day of May, 2013,

ORDERED that the Report and Recomrnendation is hereby ADOPTED; and it is

FURTHER ORDERED that Mr. Philip Harrington, with his consent, shall remain on

supervised released status with the imposition of an additional condition of fiffv (50) hours of

community service.

 
    

coLLEEN KoL 'AR-KoTELL
United States District judge

oh

Copies to:

Philip Harrington
9015 Palmer Street
Fort Washington, MD 20744

Robert Okun, Chief

Special Proceedings Section
United States Attorney’s Off`ice
555 Fourth Street, NW
Washington, DC 20530

Chandra R. Adarns,
U.S. Probation Officer

Magistrate Judge Alan Kay